Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-18 are pending.
The prior arts submitted on June 01, 2020 and December 28, 2020 have been considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delp (2018/0276986).
As per claim 1, Delp discloses a vehicle control method which includes the steps of when a current moving direction of a pedestrian is detected to be toward an intersection in front of a vehicle during driving of the vehicle, determining a first time required for the pedestrian to move from a current position of the pedestrian to the front 
With respect to claims 7 and 13, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 2-6, 8-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 7 and 13 are rejected.  Claims 2-6, 8-12 and 14-18 are objected to
The following references are cited as being of general interest:   Sato (2015/0291216), Shibata et al. (2016/0148511), Toyota (2019/0210633).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 29, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661